*717DISSENTING OPINION.
GANTT, J.
I am unable to concur in the opinion of my learned brother Lamm, that this judgment should be reversed and the cause remanded on account of error in giving instruction numbered one.
I fully concur with him that the demurrer to the evidence was properly overruled and that it would have been manifest error to have sustained it, as appears from his opinion. The only substantia] difference between his opinion and the views expressed by myself in Division, is that he holds there was error in giving instruction number one by the court, in behalf of plaintiff, and I think that instruction fairly presented the issues to the jury and hence the judgment should be affirmed. This instruction is copied at length in my brother’s opinion herein and it need not be reproduced here. The court clearly informed the jury what would constitute negligence on the part of the engineer, to-wit, a failure on his part to stop the running of said roller and the whistling and puffing noises after he discovered plaintiff’s horse was becoming unmanageable, and especially left it to the jury to find whether he negligently failed to do so. I am unable to see how the jury could have misunderstood this instruction. It submitted the case upon the last chance doctrine and this upon the most favorable view to the defendant. It conceded that defendant had the right to operate its roller in improving the street, but denied it the right after its engineer discovered the peril in which plaintiff had been placed by the fright of his horse at the whistling and puffing of the roller, to continue that noise when it could have been instantly stopped with no appreciable loss of time by defendant, and no inconvenience, since in the very nature of things the horse must have otherwise almost instantly passed by. As all of the testimony is fairly set out and all the other propositions fully covered and in my opinion *718correctly decided, I deem it unnecessary to do more than enter my respectful dissent to a reversal on account of the giving of the instruction number one for plaintiff.
Valliant, G. J., and Woodson, J., concur in my views.